This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Scott Spencer.
The court coming now to consider its order of December 23, 1994, suspending respondent, Scott Spencer, Attorney Registration No. 0019945, last known address in Columbus, Ohio, from the practice of law in Ohio for one year, pursuant to Gov.Bar R. V(6)(B)(3) finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by the court that Scott Spencer be, and hereby is, reinstated to the practice of law in the state of Ohio, effective January 25,1996.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Disciplinary Counsel v. Spencer (1994), 71 Ohio St.3d 316, 643 N.E.2d 1086.